BRETT, Judge,
(dissenting).
I respectfully dissent to the results reached in this decision. I believe that the impropriety of the remarks of the prosecutor when considered in reference to the evidence presented at trial is sufficient to necessitate the reversal of this case. As I compare the testimony actually given with what the prosecutor related to the jury during his argument, I find that there were sufficient misstatements of testimony to cause fundamental error.
This Court, speaking through Judge Jones, stated in Rheuark v. State, 81 Okl. Cr. 60, 160 P.2d 413, 414, (1945), citing Hill v. State, 76 Okl.Cr. 371, 137 P.2d 261 (1943):
“A prosecuting attorney should confine his argument before the jury to a fair discussion of the issues in the case, and improper remarks objected to at the time will be considered and construed in reference to the evidence. If it appears that the improper argument may have determined the verdict, the judgment will be reversed.” See also: Dupree v. State, Okl.Cr., 514 P.2d 425 (1973).
The majority opinion correctly states that the State’s argument was improper. After considering the evidence, I am unable to say that the improper argument, which included constant filling in of gaps in the state’s evidence, did not affect the determination of the verdict. That the prosecutor’s remarks were highly prejudicial is reflected by the sentence imposed by the jury, the prosecutor recommended a sentence of five (5) years imprisonment, but the jury returned a sentence of six (6) years, coupled with the fine assessed.
*338It is true as the majority opinion states that the issue of entrapment in this case was properly one for the jury. Nonetheless, it is my opinion that the totality of the evidence raises sufficient doubt to warrant a new trial in view of the fact that this issue was considered by a jury which had been subjected to a highly prejudicial argument.